Case 1:19-cv-01287-STA-jay Document 38 Filed 01/13/21 Page 1 of 2                        PageID 345




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


JENNIFER COLE-GRICE,                           )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       No. 1:19-cv-01287-STA-jay
                                               )
FANNIE MAE and                                 )
NATIONSTAR MORTGAGE, LLC                       )
d/b/a MR. COOPER                               )
                                               )
       Defendants.                             )


        ORDER ADOPTING REPORT AND RECOMMENDATION AND
DENYING MOTION FOR LEAVE TO FILE AN AMENDED RESPONSE, MOTION TO
           STRIKE, AND MOTION FOR SUMMARY JUDGMENT


       Before the Court is Defendants’ motion for summary judgment, Plaintiff’s motion for leave

to file an amended response, and Defendants’ motion to strike Plaintiff’s motion for leave to amend

her response. Plaintiff Jennifer Cole-Grice (“Cole-Grice”) initiated this action by filing a pro se

Complaint in the Circuit Court of Madison County, Tennessee. (ECF No. 1-1.) On December 6,

2019, Defendants Nationstar Mortgage, LLC (“Nationstar”) and the Federal National Mortgage

Association (“Fannie Mae”) removed this action to this Court. (ECF No. 1.) Defendants filed a

motion for summary judgment on August 3, 2020 (ECF No. 21). After responding to Defendants’

motion, Plaintiff submitted a motion for leave to file an amended complaint (ECF No. 25) and a

motion for leave to file an amended response (ECF No. 27). Defendants submitted a response to

Plaintiff’s first motion (ECF No. 28) and filed a motion to strike Plaintiff’s motion for leave to file

an amended response (ECF No. 29). United States Magistrate Judge Jon A. York entered his
Case 1:19-cv-01287-STA-jay Document 38 Filed 01/13/21 Page 2 of 2                   PageID 346




Report and Recommendation on October 8, 2020. (ECF No. 32.) The parties have not filed

objections to the Report and Recommendation. This Court has reviewed Defendants’ motion for

summary judgment (ECF No. 21), Plaintiff’s motion for leave to file an amended response (ECF

No. 27), Defendants’ motion to strike Plaintiff’s motion for leave to amend her response (ECF No.

29), and the Magistrate Judge’s Report and Recommendation and agrees with the conclusion of

the Magistrate Judge. This Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation pursuant to Fed. R. Civ. P. 72(b)(3).          Consistent with the Report and

Recommendation, Defendants’ motion for summary judgment is DENIED WITHOUT

PREJUDICE and Plaintiff’s motion for leave to file an amended response and Defendants’

motion to strike are DENIED AS MOOT.

       IT IS SO ORDERED.

                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: January 13, 2021.




                                               2
